Pardee, J.,
(dissenting.) In England women were not admitted to the bar, and this rule of exclusion obtained both in the colonial and our state judicial systems. I think therefore that W’henever the legislature has spoken of the *139admission of “ persons ” to the bar it referred to persons not affected by this rule; and that it is the duty of the court to give effect to the meaning of the statute as thus ascertained; to follow rather than to precede the legislature in declaring that it has changed its mind.